Exhibit 10.10

THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of April 17, 2015, by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST III OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Buyer”), as buyer, and R.H.C. INVESTMENTS I., INC., a Florida corporation, and
M.K. ACHARYA, M.D., an individual (individually and collectively, “Seller”), as
seller.
WHEREAS, American Realty Capital Healthcare Trust II Operating Partnership,
L.P., a Delaware limited partnership (“HCT OP II”), and Seller entered into that
certain Agreement for Purchase and Sale of Real Property, having an effective
date of March 2, 2015 (the “Initial Agreement”), with regard to the Property, as
more particularly described in the Initial Agreement, and that certain First
Amendment to Agreement for Purchase and Sale of Real Property, dated as of April
1, 2015 (the “First Amendment”).
WHEREAS, HCT OP II assigned its rights under the Initial Agreement (as amended)
to Buyer pursuant to that certain Assignment and Assumption of Agreement of
Purchase and Sale of Real Property, dated as of April 1, 2015.
WHEREAS, Buyer and Seller entered into that certain Second Amendment to
Agreement for Purchase and Sale of Real Property, dated as of April 8, 2015 (the
“Second Amendment”; the Initial Agreement, as amended by the First Amendment and
the Second Amendment, the “Agreement”). Buyer and Seller wish to amend the
Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.Closing. Notwithstanding anything to the contrary contained in the Agreement,
the Closing shall occur on or before April 24, 2015, and such date shall be the
Closing Date under the Agreement. Time is of the essence with respect to
Seller’s obligation to close on or before the Closing Date, subject to Buyer’s
right to adjourn the Closing as permitted under the Agreement.


2.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment



  

--------------------------------------------------------------------------------



which are transmitted electronically shall be valid for all purposes, however
any party shall deliver an original signature of this Amendment to the other
party upon request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL HEALTHCARE TRUST III OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


R.H.C. INVESTMENTS I., INC., a Florida corporation


By: American Realty Capital Healthcare Trust III, Inc., a Maryland corporation,
its general partner
By:   /s/ Muralidhar K. Acharya      
   Name: Muralidhar K. Acharya
   Title: President


   By:   /s/ Thomas P. D’Arcy      
    
      Name: Thomas P. D’Arcy
Title: CEO


   /s/ Muralidhar K. Acharya
M.K. ACHARYA, M.D., an individual
    




Third Amendment to PSA – Dialysis Medical Office Portfolio